PER CURIAM.
It appears to us that as applied to the facts appearing in the record of this case we should affirm the decision of the Circuit Court upholding the validity of Chapter 22935, Acts of 1945. We do not find in this record that the official action taken in creating the Hillsborough County Water Conservation District or fixing its boundaries is invalid or unsupported by substantial evidence. In the context of this record we do not find that Chapter 22935, Acts of 1945, has been repealed, either expressly or impliedly by Chapter 373, Florida Statutes, F.S.A., or any later enactment. However, we do not undertake to pass upon any future questions that may arise concerning the authority of the State Board of Conservation in the exercise of its statutory powers, including Chapter 373, to supersede the authority of the Hillsborough County Water Conservation District.
Affirmed.
THOMAS, Acting C. J., ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., and TAYLOR, Circuit Judge, concur.